DETAILED ACTION
This Office action is in response to applicant’s amendments filed 07/27/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/27/2022, claim 9 was cancelled, claims 1-8, 10, and 17-21 were amended, and new claim 22 was added.  Claims 1-8 and 10-22, as filed on 07/27/2022, are currently pending.
Applicant’s election with traverse of Species VI (Figure 14) and claims 1, 4, 10-16, 18, 19, and 22 in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that “The reason for traverse is that no undue burden would be involved in examining additional species.”  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  Accordingly, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, there is a serious search and/or examination burden for the patentably distinct species as set forth in the Requirement for Restriction/Election, dated 04/27/2022, because the species require a different field of search that includes searching different classes/subclasses and electronic resources; and employing different search strategies and search queries.  Specifically, the patentably distinct species, which are not obvious variants of each other based on the current record, are drawn to a shuttle used to provide resistance within a platform, a shuttle used to provide resistance disposed below and outside a platform, a mechanism of generating resistance using end blocks connected to springs, a spring which undergoes torsional deflection to provide resistance, a shuttle which compresses or extends the spring to provide resistance, and clock springs which provide resistance.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 5-8, 17, 20, and 21, as filed on 07/27/2022, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  In addition, claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species “wherein the energy storage device is a coil spring and the shaft passes through the coil spring, with coils of the coil spring encircling the shaft.”
Claims 1, 10-16, 18, 19, and 22, as filed on 07/27/2022, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawing sheets were received on 12/18/2020.  These replacement drawing sheets are unacceptable.  See below.
The drawings filed on 10/08/2020 and 12/18/2020 are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of black and white photorealistic images.  All details in the black and white photorealistic images are not clear.  Therefore, black and white line drawings are required in place of the black and white photorealistic images in Figures 12-14, 16A-16D, 17A-17D, and 18A-18E.  No new matter should be entered.
In addition, the drawings originally filed on 10/08/2020 are objected to because of the following informalities:
Reference character “41” with corresponding lead lines is duplicated in Figure 8A.
Figures 12-14 contain text which should instead be included in the specification.
The clock spring 63’’, identified in the specification, as originally filed, paragraph 0069, is missing in Figure 14.
The replacement sheets filed 12/18/2020 include the identification “USSN 16/066467” instead of --- Application No. 17/066,467 ---.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 1-2, “An exercise device is described.  An exercise device including a body, the body having” should be --- An exercise device includes a body having ---.
In line 3, “an opposite end of the body” should be --- an opposite edge of the body ---.
In line 5, “the wheel” should be --- the one or more wheels ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 1, line 6, “proximate” should be --- proximate to ---.
In claim 1, line 8, “proximate” should be --- proximate to ---.
In claim 1, line 17, “is loaded applies” should be --- is loaded and applies ---.
In claim 14, line 3, “wherein” should be --- wherein: ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-16, 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the shaft rotationally locked to the first wheel through a second spur wheel and rotationally locked to the second wheel through a second spur wheel” is recited in lines 9-11.  The limitation renders the claim indefinite because it is unclear whether or not both the first and second wheels are rotationally locked to the shaft through the second spur wheel.  Applicant is suggested to amend the limitation to --- the shaft rotationally locked to the first wheel through a first spur wheel and rotationally locked to the second wheel through a second spur wheel ---.
Regarding claim 1, the limitation “when the first wheel is moved or allowed to move back to the rest position, the first energy storage device applies a restoring torque to the wheel to urge the wheel toward the rest position” is recited in lines 18-21.  The limitation renders the claim indefinite because it is unclear whether or not the restoring torque applied to “the wheel” is applied to the first wheel or the second wheel.  Applicant is suggested to amend the limitation to --- when the first wheel is moved or allowed to move back to the rest position, the first energy storage device applies a restoring torque to the first wheel to urge the first wheel toward the rest position ---.
Claims 10-16, 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 10 recites the limitation “wherein the first and second spur wheels are spur gears and the inner surfaces of the first and second wheels have geared surfaces that engage the first and second spur gears, respectively” in lines 1-3.  There is insufficient antecedent basis for “the inner surfaces of the first and second wheels” and “the first and second spur gears” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the first and second spur wheels are respectively first and second spur gears and inner surfaces of the first and second wheels have geared surfaces that engage the first and second spur gears, respectively ---.
Claim 13 recites the limitation “the rotational speed of the first wheel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a rotational speed of the first wheel ---.
Regarding claim 22, which depends from claim 1, the limitation “the energy storage device” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is the same as or different from “the first energy storage device” recited in claim 1, lines 13-21.  Applicant is suggested to amend the limitation to --- the first energy storage device ---.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 6,017,296).
Regarding claim 1, Tang discloses an exercise device (the exercise wheel 20; Figures 2-6) comprising:
a body (the housing 21 together with the bottom shield 25; refer to the annotated Figure 3, see below), the body having a top (refer to the annotated Figure 3, see below), a bottom (refer to the annotated Figure 3, see below), a first end located at an edge of the body (refer to the annotated Figure 3, see below), a second end located at an opposite edge of the body (refer to the annotated Figure 3, see below), and first and second sides extending between the first and second ends (refer to the annotated Figure 3, see below);
a first wheel assembly (refer to the annotated Figures 3 and 4, see below) comprising a first wheel (one of the rollers 45 of the first wheel assembly; refer to the annotated Figures 3 and 4, see below), the first wheel assembly connected to the body proximate the first end (refer to the annotated Figures 3 and 4, see below; Figure 6);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a second wheel assembly (refer to the annotated Figures 3 and 4, see above) comprising a second wheel (one of the rollers 45 of the second wheel assembly; refer to the annotated Figures 3 and 4, see above), the second wheel assembly connected to the body proximate the second end (refer to the annotated Figures 3 and 4, see above; Figure 6);
a shaft (refer to the annotated Figures 3 and 4, see above) in rotational communication with the first wheel and the second wheel (via the main wheel 31 and the respective threaded portions 44 (the first and second spur wheel/gears) of the first and second shafts 43 (the first and second axles); refer to the annotated Figures 3 and 4, see above), the shaft rotationally locked to the first wheel through a second spur wheel and rotationally locked to the second wheel through a second spur wheel (refer to the annotated Figure 4, see above);
a first energy storage device (the torsion spring 51; refer to the annotated Figures 3 and 4, see above), wherein the exercise device is configured for the first energy storage device to be loaded and unloaded by a moving of the first wheel (column 3, lines 11-31; Figures 3-6),
wherein when the first wheel is rotated in relation to the body from a rest position, the first energy storage device is loaded applies a resisting torque to the first wheel, and when the first wheel is moved or allowed to move back to the rest position, the first energy storage device applies a restoring torque to the wheel to urge the wheel toward the rest position (column 3, lines 11-31; Figures 3-6).
Regarding claim 12, Tang further discloses wherein the first and second wheel assemblies further comprise first and second axles (refer to the annotated Figures 3 and 4, see above), respectively, and the first axle is connected to and rotationally locked to the first wheel and the second axle is connected to and rotationally locked to the second wheel (via the respective threaded portions 44 (the first and second spur wheel/gears) of the first and second shafts 43 (the first and second axles); refer to the annotated Figures 3 and 4, see above).
Regarding claim 16, Tang further discloses wherein the shaft does not comprise the first axle or the shaft does not comprise the first and second axles (refer to the annotated Figures 3 and 4, see above).
Regarding claim 18, Tang further discloses wherein the shaft is physically offset from the first axle (refer to the annotated Figures 3 and 4, see above).
Regarding claim 19, Tang further discloses wherein the shaft is physically offset from the first and second axles (refer to the annotated Figures 3 and 4, see above).

Allowable Subject Matter
Claims 10, 11, 13-15, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Tang – US 6,017,296) fails to teach or render obvious an exercise device in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the first and second spur wheels are spur gears and the inner surfaces of the first and second wheels have geared surfaces that engage the first and second spur gears, respectively (claim 10);
wherein each of the first and second hand grips is located adjacent to the respective first and second ends of the body and allow a hand of a user to pass through a wheel plane of the respective first or second wheel while the hand of the user grips the exercise device (claim 11);
wherein the first wheel assembly further comprises an eddy current brake positioned within the first wheel assembly, wherein the eddy current brake is configured to reduce the rotational speed of the first wheel during operation (claim 13); and
wherein the first energy storage device is a torsion spring located within the first wheel (claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784